On Motion for Rehearing.
In her motion for rehearing plaintiff questions the accuracy of the statement in the original opinion that the accident involved occurred in a “thickly settled community” on United States Highway 281. Being immaterial to the decision, and based perhaps more upon an assumption of the writer than upon evidence in the record that U. S. Highway 281 traverses a continuous “thickly settled” community in the Lower Rio Grande Valley, the statement has been deleted from the original opinion.
Plaintiff requests certain specific findings of fact. We have adopted the findings in the trial court as the findings of this court and conclude they sufficiently cover the case.
Plaintiff urges her conception of the inconsistency between the judgment in this case and that in the companion case of Brown Express, Inc., v. Henderson, Tex. Civ.App., 142 S.W.2d 585. There is this very material difference in the two cases: In this case the plaintiff was the driver of the wrecked automobile, while in the other case the plaintiff was but a mere passenger in the same automobile. Besides, the two appeals present and were determinable by entirely different questions of law, and it is only those questions which we have decided in the respective cases, letting the results fall where they might.
Plaintiffs motion must be overruled.